



Exhibit 10.1


[Audentes Letterhead]




May 24, 2019


John Gray, Ph.D.
_________________
_________________


Re:    Terms of Separation


Dear John:    


This letter agreement (this “Agreement”) confirms the agreement between you and
Audentes Therapeutics, Inc. (the “Company”) concerning the terms of your
separation from the Company and offers you the separation compensation specified
herein in exchange for your general release of claims, covenant not to sue and
other promises set forth herein.
1.Separation Date: Your last day of employment with the Company will be May 31,
2019 (the “Separation Date”).
2.Payment of Accrued Wages, Salary and Vacation; COBRA; Expense Reimbursement:
On the Separation Date, the Company will pay you all accrued and unpaid wages
and salary and all accrued and unused vacation earned through the Separation
Date, subject to standard deductions and withholdings. You are entitled to these
payments by law. Regardless of whether this Agreement becomes effective in
accordance with its terms, subject to your rights in Section 3(c) hereof, you
have the right under the Internal Revenue Code of 1986, as amended (the “Code”),
and similar state law continuation coverage (together, “COBRA”), to continue the
medical, vision and/or dental insurance coverage that you had in effect as of
the date of your termination of employment. You agree that, within thirty (30)
days after the Separation Date, you will submit your final documented expense
reimbursement statement reflecting all unpaid business expenses, if any, you
incurred through the Separation Date for which you seek reimbursement. The
Company will reimburse you for these expenses pursuant to its regular business
practices.
3.Separation Compensation: In exchange for the release and waiver of claims,
including the waiver of unknown claims, in Section 7 hereof and the covenant not
to sue in Section 8 hereof, and your other promises herein, and you executing
and delivering this Agreement no earlier than the Separation Date and it
becoming effective on its terms, the Company agrees to provide you with the
following:
(a)Severance: The Company agrees to pay you, on or before July 30, 2019, a lump
sum payment in the gross amount of One Hundred Fifty Three Thousand Seven
Hundred Fifty Dollars ($153,750), subject to standard deductions and
withholdings, which equals four and one-half (4½) months of your current annual
base salary.
(b)Target Bonus for Fiscal Year 2019: The Company agrees to pay you, when annual
bonuses are paid to active employees, and in any event by no later than March
15, 2020, a lump sum payment in the gross amount of Sixty One Thousand Five
Hundred Dollars ($61,500), subject to standard deductions and withholdings,
which equals thirty seven and one-half percent (37.5%) of your target annual
bonus for fiscal year 2019.





--------------------------------------------------------------------------------





(c)COBRA: Upon your timely election to continue your existing health benefits
under COBRA, and consistent with the terms of COBRA and the Company’s health
insurance plan, the Company will reimburse you for any insurance premiums paid
by you to continue your and your eligible dependents’ existing health benefits
until the earlier of (i) twelve (12) months following the Separation Date, (ii)
the date you become eligible for group health insurance coverage through a new
employer or (iii) the date you cease to be eligible for COBRA coverage for any
reason, including plan termination. You will remain responsible for, and must
continue to pay, the portion of premiums, co-payments, etc. that you would have
paid had your employment continued.
By executing this Agreement, you acknowledge that you are receiving the
separation compensation outlined in this Section in consideration for waiving
your rights to claims referred to in this Agreement and that you would not
otherwise be entitled to such separation compensation.
4.Return of Company Property: You hereby warrant to the Company that you have
returned to the Company all property or data of the Company of any type
whatsoever that has been in your possession or control.
5.Proprietary Information: You hereby acknowledge that you are bound by your
Employee Invention Assignment and Confidentiality Agreement attached hereto as
Exhibit A and that as a result of your employment with the Company you have had
access to the Company’s Proprietary Information (as defined in such agreement),
that you will hold all Proprietary Information in strictest confidence and that
you will not make use of such Proprietary Information on behalf of anyone. You
further confirm that you have delivered to the Company all documents and data of
any nature containing or pertaining to such Proprietary Information and that you
have not taken with you any such documents or data or any reproduction thereof.
6.Options and RSUs:
(a)Attached hereto as Exhibit B is an equity grant status statement (the “Equity
Statement”), which provides information about the status of all of the stock
options (the “Options”) and restricted stock units (the “RSUs”) that have been
granted to you by the Company that are outstanding as of the Separation Date. By
executing this Agreement, you acknowledge and agree that the information set
forth in the Equity Statement is true and correct. Please note that all vesting
of the Options and RSUs will cease as of the Separation Date. At all times,
except as set forth herein, your rights concerning the Options and RSUs will
continue to be governed by the applicable stock option and restricted stock
agreements and incentive plans (collectively, “Equity Agreements”). Under the
applicable Equity Agreements, you have three (3) months following your
termination of employment with the Company to exercise any then-vested shares
subject to the Options and after that date, you no longer have a right to
exercise the Options as to any shares.
(b)Except as set forth in the Equity Statement, you do not have any rights or
interests with respect to any capital stock or other securities of the Company.
7.General Release and Waiver of Claims:
(a)The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which you may be entitled by
virtue of your employment with the Company or your separation from the Company,
including pursuant to that certain Executive Employment Agreement between you
and the Company dated March 9, 2018 (the “Employment Agreement”). To the fullest
extent permitted by law, you hereby release and waive any other





--------------------------------------------------------------------------------





claims you have or may have against the Company and its owners, agents,
representatives, officers, shareholders, employees, partners, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns
(collectively “Releasees”), whether known or not known, including, without
limitation, claims related to or arising from the Employment Agreement, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment or your separation of employment, claims under Title VII of
the 1964 Civil Rights Act, as amended, the California Fair Employment and
Housing Act and any other laws and/or regulations relating to employment or
employment discrimination, including, without limitation, claims based on age or
under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act, and/or claims based on disability or under the Americans with
Disabilities Act. You acknowledge that this general release and waiver of claims
includes any and all claims arising up to and including the date you execute
this Agreement which you have or may have against Releasees.
(b)By executing this Agreement, you expressly waive any benefits of Section 1542
of the Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
(c)You and the Company do not intend to release any (i) claims that you may not
release as a matter of law, including but not limited to claims for indemnity
under California Labor Code Section 2802, (ii) claims for indemnity you may have
pursuant to any indemnification agreement with the Company, the charter, bylaws
or other governing documents of the Company, common law or Delaware law or (iii)
claims for enforcement of this Agreement. To the fullest extent permitted by
law, any dispute regarding the scope of this general release and waiver of
claims will be determined by an arbitrator under the procedures set forth in
Section 11 hereof.
8.
Covenant Not to Sue:

(a)To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Agreement.
(b)Nothing in this Section will prohibit or impair you or the Company from
complying with all applicable laws, nor will this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
9.Protected Rights: You understand that nothing in the general release and
waiver of claims in Section 7 hereof and covenant not to sue in Section 8
hereof, or otherwise in this Agreement, limits your ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
government agency or commission (“Government Agencies”). You further understand
that this Agreement does not limit your ability to communicate with any
Government Agencies





--------------------------------------------------------------------------------





or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit your
right to receive an award for information provided to any Government Agencies.
10.Non-Disparagement: You agree that you will not disparage Releasees or their
products, product candidates, services, owners, agents, representatives,
officers, shareholders, employees, partners, directors, attorneys, subscribers,
vendors, subsidiaries, affiliates, successors or assigns or any person acting
by, through, under or in concert with any of them, with any written or oral
statement. Nothing in this Section will prohibit you from providing truthful
information in response to a subpoena or other legal process.
11.Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in San Francisco, California through JAMS, any
and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision will be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.
12.Section 409A:
(a)To the extent (i) any payments or benefits to which you become entitled under
this Agreement, or under any agreement or plan referenced herein, in connection
with your termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code and (ii) you are deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A of the Code, then such payments will not be made or commence until
the earlier of (A) the expiration of the six (6)-month period measured from the
date of your “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A of the Code) from the Company or (B) the
date of your death following such separation from service; provided, however,
that such deferral will only be effected to the extent required to avoid adverse
tax treatment to you, including (without limitation) the additional twenty
percent (20%) tax for which you would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this Section will be paid to you or your beneficiary in one lump sum
(without interest).
(b)It is intended that each installment of the payments provided hereunder
constitute separate “payments” for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i).
(c)It is further intended that payments hereunder satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the Code
(and any state law of similar effect) provided under Treasury Regulation Section
1.409A-1(b)(4) (as a “short-term deferral”) and/or Treasury Regulation Section
1.409A-1(b)(9) (iii) (as “involuntary separation pay”).
(d)To the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision will be read in such a
manner so that all payments hereunder comply with Section 409A of the Code.





--------------------------------------------------------------------------------





(e)Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year will not affect the expenses eligible for reimbursement in any
other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event will any expenses be reimbursed
after the last day of the calendar year following the calendar year in you
incurred such expenses, and in no event will any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
13.Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.
14.Confidentiality: The contents, terms and conditions of this Agreement must be
kept confidential by you and may not be disclosed except to your immediate
family, accountants or attorneys or pursuant to subpoena or court order. You
agree that if you are asked for information concerning this Agreement, you will
state only that you and the Company reached an amicable resolution of any
disputes concerning your separation from the Company. Any breach of this Section
will be deemed a material breach of this Agreement.
15.No Admission of Liability: This Agreement is not and will not be construed or
contended by you to be an admission or evidence of any wrongdoing or liability
on the part of Releasees, their owners, agents, representatives, officers,
shareholders, employees, partners, directors, attorneys, subscribers, vendors,
subsidiaries, affiliates, heirs, executors, successors or assigns. This
Agreement will be afforded the maximum protection allowable under California
Evidence Code Section 1152 and/or any other state or federal provisions of
similar effect.
16.Complete and Voluntary Agreement: This Agreement, together with Exhibits A
and B attached hereto and the Equity Agreements, constitute the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes all prior negotiations and agreements, whether written or oral,
relating to such subject matter (including, without limitation, the Employment
Agreement). You acknowledge that neither Releasees nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute this Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion.
17.Severability: The provisions of this Agreement are severable, and if any part
of it is found to be invalid or unenforceable, the other parts will remain fully
valid and enforceable. Specifically, should a court, arbitrator, or government
agency conclude that a particular claim may not be released as a matter of law,
it is the intention of the parties that the general release and waiver of
claims, including the waiver of unknown claims, in Section 7 hereof and the
covenant not to sue in Section 8 hereof will otherwise remain effective to
release any and all other claims.
18.Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by each party hereto. This Agreement may be executed in
any number of counterparts, each of which will constitute an original and all of
which together will constitute one and the same instrument. Execution of a
facsimile or PDF copy will have the same force and effect as execution of an
original, and a copy of a signature will be equally admissible in any legal
proceeding as if an original.





--------------------------------------------------------------------------------





19.Review of Agreement; Expiration of Offer: You understand that you may take up
to twenty-one (21) days from the date hereof (the date you first received this
Agreement) to consider this Agreement (the “Consideration Period”). The offer
set forth in this Agreement, if not accepted by you before the end of the
Consideration Period, will automatically expire. By executing this Agreement,
you affirm that you were advised to consult with an attorney prior to doing so.
You also understand you may revoke this Agreement within seven (7) days of
executing this Agreement and that (a) the compensation to be paid to you
pursuant to Sections 3(a) and 3(c) hereof will be paid only if this Agreement
becomes effective in accordance with its terms and (b) the compensation to be
paid to you pursuant to Section 3(b) hereof will only be paid in calendar year
2020, and only if this Agreement becomes effective in accordance with its terms.
20.Notices: All notices, if any, and all other communications, if any, required
or permitted under this Agreement will be in writing and hand delivered, sent by
registered first class mail, postage prepaid, or by nationally recognized
express courier service. Such notices and other communications will be effective
upon receipt if hand delivered, five (5) days after mailing if sent by mail, and
one (1) day after dispatch if sent by express courier, to the following
addresses, or such other addresses as either party notifies the other party: if
to the Company: Audentes Therapeutics, Inc. 600 California Street, 17th Floor,
San Francisco, CA 94108, Attention: General Counsel; if to you, to your address
listed on the first page of this Agreement.
21.Effective Date: This Agreement is effective on the eighth (8th) day after you
execute it and without revocation by you.
22.Governing Law: This Agreement will be governed by and construed in accordance
with the laws of the State of California (without regard to conflict of laws
principles).


[Signatures on following page]





--------------------------------------------------------------------------------







If you agree to abide by the terms outlined in this Agreement, please execute
below and return an executed copy to Mark Meltz, the Company’s General Counsel.
I wish you the best in your future endeavors.


Sincerely,


AUDENTES THERAPEUTICS, INC.




By: /s/ Matthew R. Patterson
Matthew R. Patterson
Chairman and Chief Executive Officer






READ, UNDERSTOOD AND AGREED:




/s/ John Gray                    Date: May 30, 2019    
John Gray, Ph.D.

























--------------------------------------------------------------------------------





Exhibit A


EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT













--------------------------------------------------------------------------------





Exhibit B


EQUITY STATEMENT

















